PER CURIAM.
We have for review an order of the First District Court of Appeal denying petitioners’ petition for writ of certiorari, in which the district court addressed the same question we recently answered in Globe Newspaper Company v. King, 658 So.2d 518 (Fla.1995). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
In accordance with our decision in Globe Newspaper, we approve the order of the district court in the instant case.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.